DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 07/27/2022. As directed by the amendment: claims 1 and 20 have been amended; and no claims have been added. Thus, claims 1-20 are presently pending in this application.
Applicant’s amendment to claim 20 is sufficient to overcome Examiner’s rejection under 35 USC § 112(b) and is therefore withdrawn.
Response to Arguments
Applicant's arguments filed 07/27/2022 are not considered to be persuasive. Applicant argues on page 7 of arguments “the snorkel of Teng is tapered and the diameter of the plug is not explicitly taught to be greater than that of the snorkel. In fact, based on the drawings, it seems the diameter of snorkel is greater than or at least equal to the diameter of the plug in Teng”. Examiner does not find this argument persuasive as although claims are read in light of the specification limitation from the specification are not read into the claims. The claim as currently written does not require the snorkel to have a uniform diameter or that plug diameter is greater than the entirety of the snorkel diameter. See amended claim rejection below. Examiner would agree that Teng (WO 20004/033007 A1) does not explicitly teach the plug having a diameter greater than the entirety of the snorkel or the snorkel as having a uniform diameter. However as these are not currently claimed Examiner does not find this argument persuasive.
Applicant argues on page 8 “the mating engagement breaks when the pushrod (piston 40) is moving in a direction toward ejection” and “It is only when the pushrod is moved in a direction opposite the ejection direction that the mating engagement will break and the tip portion will remain unmoved”. Claim 7 as currently written states “when the pushrod is moved in a direction opposite the ejection direction, the mating engagement will break before the tip portion is moved in the direction opposite the ejection direction”. Examiner agrees with Applicant Greenwood et al. (US 4,923,443) teaches elements 50 and 51 break in ejection direction. However, the mating engagement persists until the driver (element 14) is withdrawn in a direction opposite the ejection direction. The mating engagement is considered to be element 60 in cavity 43 which is then released when the driver is withdrawn in a direction opposite the ejection direction after the breaking of elements 50 and 51 via an ejection function. See Col 5:40-51 for description of element 60 being withdrawn after severing of elements 50 and 51 thus terminating the mating engagement. Therefor Examiner does not find this argument persuasive.
Applicant argues on page 9 “The present claim requires the carriage to slide along the tip portion as the plunger is pushed through the chamber. Kashmer merely teaches a carriage that may be compressed while locking a tip portion into position, but that carriage stays in the same position relative to the tip portion. Thus, Kashmer does not teach all the elements of claim 17”. Examiner does not find this argument persuasive as Applicant notes element 34 stays in the same relative position as the tip portion is locked in place. This would necessarily require element 34 to compress and slide past element 37 slightly in order for the tip portion to be able to move the additional distance forward necessary to achieve the locked position. Therefore, Examiner does not find this argument persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a plunger plug”. This renders the claim indefinite as it is unclear if this is the same as or different than the “a plunger plug” recited in claim 1. In the interest of compact prosecution Examiner will considered it to reference the same plunger plug as claim 1 in light of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng (WO 2004/033007 A1).
In regards to claim 1:
A syringe comprising: a barrel extending from an open proximal end to an open distal end, the barrel including a through-bore extending inward from the open proximal end and a channel extending inward from the open distal end, the through-bore and channel being in fluid communication, wherein the through-bore comprises a through-bore diameter and the channel comprises a channel diameter that is smaller than the through-bore diameter along a channel length (see annotated Figs. 11 and 12 below); a plunger slidably received within the barrel through the open proximal end, the plunger comprising a distal end portion disposed at least partially within the through-bore, and longitudinally moveable in an ejection direction towards the channel; and a snorkel (Fig. 11 element 261) extending from and supported by the plunger distal end portion, the snorkel having a snorkel length that is greater than the channel length (see annotated Figs. 11 and 12 below. Snorkel is longer than the channel as its end element 264 stick out of said channel) and a snorkel diameter (See annotated Figs. 11-12 below. Examiner notes snorkel diameter is not constant); and wherein the snorkel terminates in a plunger plug having a diameter that is greater than the snorkel diameter (See annotated Figs. 11-12 below. Plunger plug diameter is greater than the snorkel diameter where it connects and therefor is considered to read upon the limitation as currently written.).

    PNG
    media_image1.png
    510
    685
    media_image1.png
    Greyscale


In regards to claim 2:
A syringe according to claim 1, wherein the snorkel extends from the plunger distal end portion and terminates in a closed free end including a plunger plug, the plunger plug having a major diameter that is greater than the channel diameter (See annotated Figs. 11 and 12 above snorkel and closed free end including plunger plug with a major diameter greater than the channel diameter Figs 11 and 12 elements 264).
In regards to claim 3:
A syringe according to claim 2, wherein the plunger plug comprises at least one slot formed therethrough through an edge thereof (see annotated Fig. 12 below).

    PNG
    media_image2.png
    344
    388
    media_image2.png
    Greyscale

In regards to claim 4:
A syringe according to claim 3, wherein the slot is formed in the plunger plug at least substantially parallel to the ejection direction (see annotated Fig. 12 above under claim 3 rejection).
In regards to claim 5:
A syringe according to claim 1, the plunger further comprising at least one fin circumferentially engaging the barrel (see annotated Fig. 12 below).

    PNG
    media_image3.png
    313
    557
    media_image3.png
    Greyscale


Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwood et al. (US 4,923,443).
In regards to claim 7:
A syringe comprising:  a barrel extending from an open proximal end to an open distal end (Fig.1 element 10), the barrel including a through-bore extending inward from the open proximal end (Fig. 3 element 14, interior bore of element 11 Fig. 1, at the proximal end, proximal end opposite element 23) and a channel extending inward from the open distal end (Fig. 1 element 19), the through-bore and channel being in fluid communication, wherein the through-bore comprises a through-bore diameter and the channel comprises a channel diameter that is smaller than the through-bore diameter along a channel length (Fig. 1 interior bore diameter of element 11 is larger than channel element 19); a plunger slidably received within the barrel through the open proximal end (Fig. 1 elements 31, 32, 35, 40, 42, and other subcomponents thereof), the plunger comprising a pushrod coupled to a tip portion through a mating engagement (see annotated Fig. 2 below, tip portion element 40), the tip portion disposed at least partially within the through-bore and in physical contact with the barrel, and longitudinally moveable in an ejection direction towards the channel from the open proximal end (Figs. 1, 2, and 4 element 40); wherein frictional forces between the tip portion and the barrel in the ejection direction are greater than a coupling force at the mating engagement, such that when the pushrod is moved in a direction opposite the ejection direction, the mating engagement will break before the tip portion is moved in the direction opposite the ejection direction (Fig. 4 elements 51 are damaged by the motion in the ejection direction thus making the frictional forces between the tip portion and the barrel greater than the coupling force of the mating engagement. This results in the mating engagement being broken before the tip portion is moved in the direction opposite the ejection direction as the friction forces between element 40 and 60 are less than that between element 40 and the inner walls of element 14 resulting in the element 60 withdrawing from element 40 when it is withdrawn in the direction opposite the ejection direction after injection.).

    PNG
    media_image4.png
    392
    354
    media_image4.png
    Greyscale

In regards to claim 8:
A syringe according to claim 7, the tip portion further comprising at least one fin circumferentially engaging the barrel (See annotated Fig. 2 below).

    PNG
    media_image5.png
    392
    553
    media_image5.png
    Greyscale

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashmer (US 5,814,017).
In regards to claim 17:
A syringe comprising: a barrel (See annotated Fig. 1A below) extending from an open proximal end to an open distal end, the barrel including a through- bore extending inward from the open proximal end and a channel extending inward from the open distal end, the through-bore and channel being in fluid communication, wherein the through-bore comprises a through-bore diameter and the channel comprises a channel diameter that is smaller than the through-bore diameter along a channel length (see annotated Fig. 1a below); a plunger slidably received within the barrel through the open proximal end (Fig. 1a element 14), the plunger comprising a pushrod coupled to a tip portion through a mating engagement (tip portion considered to include portion shown in Fig. 1A below and Fig. 2B elements 40, 38, 58, 59, and 37); and a carriage (Fig. 1A element 34) disposed about and releasably engaged with the tip portion (see annotated Figs. 1A and 2B below. Considered releasably engaged with the tip portion as it is an elastomeric portion and thus can be removed from the tip portion. Col 3:50-65 “elastomeric piston member 34”), wherein a force of engagement between the carriage and the tip portion maintains the carriage in a stationary position with respect to the tip portion as the pushrod is moved in a distal direction (Figs. 1A and 2A element 34 position relative to tip end remains constant), and  further wherein the carriage circumferentially physically contacts the barrel (Figs. 1A and 2B element 34), and longitudinally contacts an end of the through-bore ( Fig. 4B element 34 longitudinal contacting end of through-bore) and additional pressure applied to the proximal end of the pushrod in the distal direction overcomes the force of engagement to allow the carriage to slide along the tip portion as the tip portion continues to move in the distal direction (See Fig. 4B and 5B side by side below. Element 34 is in longitudinal contact with the end of the through bore in Fig. 4B and 5B. Element 62 hasn’t cleared element 60 in Fig. 4B but after additional pressure applied to the proximal end of the pushrod in the distal direction element 62 clears element 60. This requires element 34 to compress and slide past part of the tip portion.).

    PNG
    media_image6.png
    298
    354
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    283
    321
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    322
    677
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    300
    326
    media_image9.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng (WO 2004/033007 A1) in view of Whelan (US 5,000,735).
In regards to claim 6:
A syringe according to claim 5, taught by Teng as described in parent claim rejection.
Teng does not appear to explicitly teach three fins as claimed. Whelan teaches, wherein the at least one fin comprises three fins circumferentially engaging the barrel (See annotated Fig. 2 below).

    PNG
    media_image10.png
    252
    416
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plunger taught by Teng to include three fins as taught by Whelan. This would have been motivated by improving the seal of the plunger to the interior surface of the barrel body.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (US 4,923,443) in view of Whelan (US 5,000,735).
In regards to claim 9:
A syringe according to claim 8, taught by Greenwood as described in parent claim rejection.
Greenwood does not appear to explicitly teach three fins as claimed. Whelan teaches, wherein the at least one fin comprises three fins circumferentially engaging the barrel (See annotated Fig. 2 below).

    PNG
    media_image10.png
    252
    416
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plunger taught by Greenwood to include three fins as taught by Whelan. This would have been motivated by improving the seal of the plunger to the interior surface of the barrel body.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (US 4,923,443) in view of Teng (WO 2004/033007 A1).
In regards to claim 10:
A syringe according to claim 7, taught by Greenwood as described in parent claim rejection.
Greenwood does not appear to explicitly teach the snorkel as claimed. Teng teaches, further comprising a snorkel extending from and supported by the plunger distal end portion, the snorkel having a snorkel length that is greater than the channel length (Figs. 11 and 12 element 261).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the piston taught by Greenwood to include the snorkel taught by Teng. This would have been motivated by reducing wasted drug held within the syringe after use and by improving the accuracy of the volume of the drug ejected by reducing or eliminating void space within the syringe after ejection.
In regards to claim 11:
A syringe according to claim 10, taught by Greenwood as described in parent claim rejection.
Greenwood does not appear to explicitly teach the snorkel as claimed. Teng teaches, wherein the snorkel extends from the plunger distal end portion and terminates in a free end including a plunger plug, the plunger plug
 having a major diameter that is greater than the channel diameter (Fig. 12 elements 264).
See claim 10 rejection for rational of the combination and motivation to combine.
In regards to claim 12:
A syringe according to claim 11, taught by Greenwood as described in parent claim rejection.
Greenwood does not appear to explicitly teach the snorkel as claimed. Teng teaches, wherein the plunger plug comprises at least one slot formed therethrough through an edge thereof (Fig. 12 element 263).
See claim 10 rejection for rational of the combination and motivation to combine.
In regards to claim 13:
A syringe according to claim 12, taught by Greenwood as described in parent claim rejection.
Greenwood does not appear to explicitly teach the snorkel as claimed. Teng teaches, wherein the slot is formed in the plunger plug at least substantially parallel to the ejection direction (Fig. 12 element 263).
See claim 10 rejection for rational of the combination and motivation to combine.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (US 4,923,443) in view of Cocchi (US 4,863,427).
In regards to claim 14:
A syringe according to claim 7, taught by Greenwood as described in parent claim rejection.
Greenwood does not appear to explicitly teach the shape of the bulbous member as claimed. Greenwood in view of Cocchi teaches, wherein the mating engagement comprises a bulbous member (Fig. 9 element 67A) received within a catch (Greenwood teaches Fig. 2 element 44).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the shape of the plunger mating mechanism taught by Greenwood (Fig. 2 element 60) to be a bulbous member as taught by Cocchi. This would have been merely a change of shape of the plunger mating mechanism which is considered to be within the level of one of ordinary skill.
In regards to claim 15:
A syringe according to claim 14, taught by Greenwood as described in parent claim rejection.
Greenwood does not appear to explicitly teach the shape of the bulbous member as claimed. Greenwood in view of Cocchi teaches, wherein the bulbous member is formed integrally with the pushrod (Fig. 11 elements 67A, Col 5:35-48 “small expansion 67A of the inner end of stem 67”).
See claim 14 rejection for radiational of the combination and motivation to combine.

In regards to claim 16:
A syringe according to claim 15, taught by Greenwood as described in parent claim rejection.
Greenwood teaches, wherein the catch is formed in the tip portion (Fig. 2 element 44, considered within the tip portion as element 44 and 40 are attached together to form the tip portion as evidenced by its filling motion Col 6:19-35 “Accordingly, drawing motion of driver 12 causes beam plate 44 to withstand the force coupled by retractor head 60 and permits beam plate 44 and piston 40 to be drawn upwardly in the direction of arrow 16 within bore 14 of syringe body 11.”).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashmer (US 5,814,017).
In regards to claim 18:
A syringe according to claim 17, taught by Kashmer as described in parent claim rejection above.
Kashmer teaches, further comprising a snorkel extending from and supported by the tip portion, the snorkel having a snorkel length that is greater than the channel length (Fig. 5b element 64).
Kashmer teaches in an alternative embodiment, the snorkel terminating in a free end including a plunger plug, the plunger plug having a major diameter that is greater than the channel diameter (Fig. 14 and 14A element 562).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the shape of the plunger plug taught by Kashmer in Fig. 5B embodiment to use the shape of the Fig. 14 embodiment. This would have been motivated by Kashmir (col 6:59-67 “FIGS. 12-15 illustrate an embodiment for a locking plunger which may be utilized with pre-existing syringe barrel designs. Turning to FIGS. 12 and 12A, the distal end 520 of a syringe assembly utilizing a pre-existing barrel 512 and the plunger assembly 514 is illustrated. In this embodiment, the pre-existing barrel 512 contains a nozzle assembly 524. The plunger tip 536 of plunger assembly 514 is furcated. Thus, plunger tip cap 562 is divided into portions, here four portions 562a, 562b, 562c and 562d. This furcation allows the plunger tip 536 to reversibly neck down or compress, thus allowing the plunger tip 536 to travel through the pre-existing nozzle port 525. Upon transit through the nozzle port 525 the plunger tip cap expands, thus locking the plunger assembly into position.”). This would allow practitioners to utilize the invention without having to fully replace existing syringes thus saving money.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashmer (US 5,814,017) in view of Cocchi (US 4,863,427).
In regards to claim 19:
A syringe according to claim 17, taught by Kashmer as described in parent claim rejection above.
Kashmer does not appear to explicitly teach the bulbous member as claimed. Cocchi teaches, wherein the mating engagement comprises a bulbous member (Fig. 11 element 67A) received within a catch (Fig. 9 element 67A within the catch).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plunger rod and tip portion taught by Kashmer to include the bulbous member and catch mating engagement taught by Cocchi. This is motivated by Cocchi (col 1:10-30 “It is well known that the sharing of syringes is the main cause for the spreading of hepatitis B and AIDS among drug addicts. The use of disposable syringes was expected to prevent the infections from spreading through such contagious channels owing to the specific purpose for which such syringes were devised and their low unit-cost. Unfortunately, this object has not been entirely achieved. The disposable syringes are actually used once only theoretically. It is in fact a common practice by drug addicts to use each disposable syringe more than once. Further the same syringe is often used by different drug addicts. This inevitably brings about the mutual exchange of small amounts of blood which are, however, sufficient to transmit infectious agents possibly present at haematic level, that is in the blood. In some cases, one syringe, one syringe may be used even by four or five different people, thereby multiplying enormously the possibility of infection and spread of these diseases.”). This provides additional prevention of reuse of the one time syringe. As the device taught by Kashmer snorkel end can be forced back into the channel or cut off thus allowing the plunger to be withdrawn. However the bulbous member and catch mating engagement would help prevent this.
In regards to claim 20:
A syringe according to claim 19, taught by Kashmer as described in parent claim rejection above.
Kashmer in view of Cocchi teaches, wherein frictional forces between the carriage and the barrel in the distal direction are greater than a coupling force at the mating engagement, such that when the pushrod is moved in a proximal direction, the mating engagement will break before the tip portion is moved in the proximal direction (Kashmer teaches Fig. 4B elements 34 and 12 friction between carriage and the surrounding barrel. Cocchi teaches Col 6:1-27 “a new attempt to perform an aspiration according to arrow fA finds a relatively high resistance to the sliding of piston 65 which is retained by projection 69 thereby causing the disengagement of the handling member 67, 67A from piston 65. Consequently, piston 65 can no longer be moved from the position reached after the injection phase, as shown in FIG. 11, for operating a new aspiration phase according to arrow fA.”. The entire force that results in the breaking of the mating arrangement is considered to be a frictional force as friction is one of the comments leading to the breakage).
See dependent claim 19 for combination and motivation to combine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783